Citation Nr: 1601058	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-02 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for acute situational depression (claimed as a nervous condition), to include whether the claim should be reconsidered.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of acute bronchitis, to include whether the claim should be reconsidered (now also claimed as due to asbestos exposure).

3.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for amnesia and/or memory loss.

6.  Entitlement to service connection for a stomach disorder.

7.  Entitlement to service connection for a neck disorder.
8.  Entitlement to service connection for a thoracolumbar spine disorder.

9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2015.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of Board hearing letters and VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The reconsidered service connection claim for residuals of acute bronchitis and the remaining claims as stated above are addressed in the REMAND portion of the decision below a REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 1976 rating decision, the RO denied service connection for residuals of acute bronchitis; the Veteran did not submit new and material evidence within one year.

2.  In June 1983, the RO received a relevant service treatment record related to the Veteran's in-service respiratory symptomatology that existed at the time of the February 1976 rating decision, but had not yet been associated with the claims file.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the claim for service connection for residuals of acute bronchitis is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

The RO received the Veteran's service treatment records in April 1975 in connection with his original compensation claim.  In a February 1976 rating decision, the RO denied the Veteran's claim for service connection for residuals of acute bronchitis, finding that no diagnosis of chronic bronchitis was made in service, and no residuals were found on separation examination.  In so doing, the RO considered the documented history of acute episodes of upper respiratory infection with cough.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.

In June 1983, the Veteran submitted a copy of the attachment to his March 1975 separation examination that shows his complaints regarding a history of in-service respiratory symptomatology.  This record was in existence at the time of the initial claim, but it is not clear from the current claims file whether it was of record at the time of that claim.  Based on the foregoing, resolving reasonable doubt in favor of the Veteran, this claim is reconsidered on a de novo basis, the submission of new and material evidence is not required.


ORDER

The claim for service connection for residuals of acute bronchitis is reconsidered, the claim is granted to this extent only.
REMAND

First, remand is required for the acute situational depression claim for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  Interpreting the January 2008 notice of disagreement in the light most favorable to the Veteran, the Board finds that it also served as a timely notice of disagreement to the confirmed denial of that claim in the December 2007 rating decision.  No statement of the case has yet been issued.  

Second, remand is required for the remaining service connection claims (bronchitis, lungs, PTSD, amnesia and/or memory loss, stomach, neck, thoracolumbar spine, and knees) because there may be outstanding, relevant VA treatment records, as detailed in the directives below, as well as private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  The record also shows that the Veteran filed for workers' compensation when he was a VA employee, including for his cervical spine.  See September 2004 U.S. Department of Labor letter received in April 2007.  In addition, the Veteran reported during the Board hearing that he receives treatment from non-VA providers and requested that VA attempt to obtain any additional records in support of his claims.  See August 2015 Bd. Hrg. Tr. at 33-34.  The most recent non-VA treatment record in the claims file is dated in 2006.

Third, remand is required for the PTSD claim because it is unclear if the Veteran's complete service personnel records are associated with the claims file, and they may be relevant to the claim.  See, e.g., April 1975 service personnel record submitted in November 2007 (Veteran reported being charged with an Article 15 during service).  The AOJ must also make another attempt to verify the Veteran's claimed stressor based on the additional information he has provided.

Fourth, remand is required for the bronchitis and lung disorder claims for the AOJ to take any necessary, additional steps to attempt to verify the Veteran's claimed in-service asbestos exposure.  The Veteran's service records document that his military occupational specialty (MOS) was fire protection specialist and show that he performed firefighting duties while assigned to Mather Air Force Base (AFB); however, it is unclear if the AOJ considered this information in making its initial asbestos exposure determination.  See VA Adjudication Procedures Manual (M21-1), IV.ii.1.I.3 (information on developing claims for asbestos-related diseases) with "Asbestos MOS Handout" in M21-1, IV.ii.1.I.3.c (listing fireman as MOS that is "highly probable" for asbestos exposure).

Fifth, remand is required for the remaining service connection claims to obtain VA examinations because the record shows in-service complaints and treatment and/or claimed in-service injury, with ongoing problems thereafter.  See, e.g., Bd. Hrg. Tr. at 10-18 (claimed bronchitis and lung disorders related to documented in-service symptoms and firefighting duties); Bd. Hrg. Tr. at 2-9 and 23-26 (claimed PTSD and memory loss/amnesia related to documented in-service symptoms and related treatment, as well as event while performing firefighting duties); Bd. Hrg. Tr. at 21-23 (claimed stomach problems began in service from the food); Bd. Hrg. Tr. at 19-20 and 26-32 (claimed neck, back, and knee problems began in service either from injury or firefighting duties).  The Veteran's service treatment records do show a history of treatment, including for respiratory, psychiatric, stomach, and joint complaints.  See, e.g., April 1973 service treatment record and March 1975 separation examination report with attachments.  The service records also confirm and describe the Veteran's MOS as a firefighter.  In addition, the post-service treatment records show current complaints and diagnoses.  See, e.g., VA treatment records from February 2007, December 2007, and January 2015.  Given that there is evidence that the Veteran's current symptoms may be related to his military service, VA examinations are necessary in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete service personnel records with the claims file.  The claims file contains copies of some service personnel records; however, it is unclear if these records constitute the entire service personnel file.  See April 2007 and October 2007 3101 printouts.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bronchitis, lungs, PTSD, amnesia and/or memory loss, stomach, cervical spine, thoracolumbar spine, and knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

A specific request must be made for any non-VA treatment the Veteran has received, including from the providers identified during the Board hearing.  See August 2015 Bd. Hrg. Tr. at 33-34 and November 2007 VA Form 21-4142 (name of facility for a cervical spine surgery).  The record does contain non-VA treatment for various providers dated from 1992 to 2006; however, it does not appear that the operative reports from the cervical spine procedures are of record.

3.  Contact the appropriate VA facility and obtain and associate with the claims file a copy of all outstanding, relevant records for the Veteran's workers' compensation claim(s) as related to his VA employment.  If a release is required for these records, it must be obtained.

4.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  The request for VA treatment records should include, but not be limited to, a search for (1) the September 2004 thoracic spine x-ray report and (2) the October 2007 thoracolumbar spine MRI report, as referenced in the VA treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

5.  After any additional records are associated with the claims file, take any appropriate steps to attempt to verify the Veteran's claimed in-service stressor of witnessing an aircraft crash on a runway while serving as a firefighter at Mather AFB in 1973 or 1974.  He submitted a November 1973 U.S. Air Force Accident/Incident Report, received in November 2015.  See also, e.g., August 2105 Bd. Hrg. Tr. at 3-7.  All attempts and responses must be documented in the claims file.

6.  After any additional records are associated with the claims file, take any appropriate steps to attempt to verify the Veteran's claimed in-service asbestos exposure.  The Veteran's service records document that his MOS was fire protection specialist and show that he performed firefighting duties while assigned to Mather AFB.  See M21-1, IV.ii.1.I.3.c Asbestos MOS Handout (listing fireman as MOS that is "highly probable" for asbestos exposure).  All attempts and responses must be documented in the claims file.

7.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current bronchi and lung disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current bronchi and lung disorders.

Second, for each diagnosed bronchi and lung disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms, diagnoses, and circumstances therein.

In providing this opinion, the examiner must discuss: (1) the Veteran's MOS as a fire protection specialist and his post-service employment as a firefighter and related exposures; (2) the documented in-service treatment for bronchitis and upper respiratory infections; (3) the service and post-service medical records showing a history of smoking; (4) the August 2002 private chest CT showing an impression of an old granuloma in the left lower lung field (January 2005 VBMS entry); and (5) the September 2005 VA pulmonary consultation and December 2007 VA treatment record showing an exposure history with a notation of restrictive lung disease based on a 2005 pulmonary function test. 

8.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current psychiatric disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current psychiatric disorders present during the appeal period (beginning around January 2007).  See, e.g., February 2007 VA psychosocial assessment, August 2007, December 2014, and January 2015 VA treatment records.

Second, for each diagnosed psychiatric disorder other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms, diagnoses, and circumstances therein.

Third, with respect to PTSD, the AOJ must provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If not, the examiner must discuss the prior diagnosis of record.  See, e.g., August 2007, December 2014, and January 2015 VA treatment records.  If the PTSD diagnosis is deemed appropriate, the examiner must comment on the link between the current symptomatology and any verified in-service stressor.

In providing these opinions, the examiner must discuss whether the Veteran's claimed amnesia and/or memory loss are symptoms of a diagnosed psychiatric disorder, as opposed to a separately diagnosable disorder.  See, e.g., August 2015 Bd. Hrg. Tr. at 23-25; see also March 1975 separation examination (noting Veteran's reported history of "amnesia").  If the examiner deems additional examinations are warranted by a different examiner, such shall be ordered.

9.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current stomach disorder.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current stomach disorders.

Second, for each diagnosed stomach disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms therein.

In providing this opinion, the examiner must discuss: (1) the April 1973 service treatment record that shows treatment for heartburn and (2) the Veteran's contention that he may have had undiagnosed and untreated acid reflux during service.  See August 2015 Bd. Hrg. Tr. at 21-23.

10.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current cervical and thoracolumbar spine disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.
First, the examiner must identify all current cervical and thoracolumbar spine disorders.

Second, for each diagnosed cervical and thoracolumbar spine disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of any current cervical and thoracolumbar spine disorders and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the Veteran's in-service and post-service duties as a firefighter and reported post-service injuries and surgical procedures (see, e.g., February 2007 VA psychosocial assessment and private treatment records); (3) the Veteran's contention that his cervical spine problems began in service following an injury playing football, and are also attributable to his firefighting duties; and (4) the Veteran's contention that his low back problems began in service as a result of his firefighting duties.  See August 2015 Bd. Hrg. Tr. at 19-20 and 26-27. 

11.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the etiology of any current right and left knee disorders.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

First, the examiner must identify all current right and left knee disorders.

Second, for each diagnosed right and left knee disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and circumstances therein.

In providing this opinion, the examiner must discuss: (1) medically known or theoretical causes of any current knee disorder and describe how the disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause; (2) the Veteran's report of occasional weakness in the knees upon standing on the March 1975 separation examination report; (3) the Veteran's in-service and post-service duties as a firefighter and reported post-service injury (see, e.g., February 2007 VA psychosocial assessment); and (3) the Veteran's contention that his knee problems began in service as a result of his firefighting duties.  See August 2015 Bd. Hrg. Tr. at 31-32.

12.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

13.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

14.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated based on review of the entire claims file.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

15.  Issue a statement of the case addressing the issue of whether new and material evidence has been received to reopen a claim for service connection for acute situational depression (claimed as a nervous condition), to include whether the claim should be reconsidered.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


